                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY BARASKY,                      :
    Plaintiff                         :
                                      :            No. 1:20-cv-2457
               v.                     :
                                      :            (Judge Rambo)
BRAD SHOEMAKER, et al.,               :
    Defendants                        :

                                MEMORANDUM

      Presently before the Court are the motion to dismiss (Doc. No. 20) filed by

Defendants Brad Shoemaker (“Shoemaker”), Ryan Barnes (“Barnes”), and Chris

Ebner (“Ebner”), as well as the motion to compel (Doc. No. 24) filed by pro se

Plaintiff Anthony Barasky (“Plaintiff”). The motions are fully briefed and ripe for

disposition.

I.    BACKGROUND

      Plaintiff , who is currently incarcerated at the Lycoming County Prison

(“LCP”) in Williamsport, Pennsylvania, initiated the above-captioned action on

December 30, 2020 by filing a complaint pursuant to 42 U.S.C. § 1983 against

Defendants.     (Doc. No. 1.)    In March 2020, Defendant Shoemaker issued a

memorandum cancelling visitation at LCP because of the COVID-19 pandemic. (Id.

¶ 12.) Plaintiff avers that he was committed to LCP on October 2, 2020. (Id. ¶ 9.)

On October 6, 2020, Plaintiff had a contact visit with Parole Officer Jason Lamay

“pertaining to a detention hearing scheduling.” (Id. ¶ 10.) On November 23, 2020,
Plaintiff had a non-contact visit “via the visitation phone system” with his attorney.

(Id. ¶ 11.) Plaintiff objected, citing attorney-client privilege, and was told by

Defendant Barnes that his phone calls were not being monitored. (Id.) On December

14, 2020, Plaintiff submitted a request slip seeking a mental health evaluation, and

he had the mental health evaluation on December 16, 2020. (Id. ¶¶ 13-15.)

      Based on the foregoing, Plaintiff alleges that Defendants violated his First

Amendment rights by cancelling all visitation. (Id. ¶ 18.) Plaintiff also alleges that

Defendants violated his Eighth and Fourteenth Amendment rights. (Id. ¶¶ 19-20.)

Plaintiff seeks declaratory and injunctive relief, as well as damages. (Id. ¶¶ 24-31.)

II.   MOTION TO COMPEL

      A.     Standard of Review

      A party who has received evasive or incomplete discovery responses may seek

a Court Order compelling disclosures or discovery of the materials sought. Fed. R.

Civ. P. 37(a). “The moving party must demonstrate the relevance of the information

sought to a particular claim or defense.” Montanez v. Tritt, No. 14-cv-1362, 2016

WL 3035310, at *2 (M.D. Pa. May 26, 2016). “The burden then shifts to the

opposing party, who must demonstrate in specific terms why a discovery request

does not fall within the broad scope of discovery or is otherwise privileged or

improper.” Id. (citing Goodman v. Wagner, 553 F. Supp. 255, 258 (E.D. Pa. 1982)).

                                          2
      It is well-established that rulings concerning the proper scope of discovery

and the extent to which discovery may be compelled are within the Court’s

discretion. See Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).

The Court’s decision regarding the conduct of discovery, including whether to

compel disclosure of materials sought in discovery, will only be disturbed upon a

showing of an abuse of discretion. See Marroquin-Manriquez v. I.N.S., 699 F.2d

129, 134 (3d Cir. 1983).

      Federal Rule of Civil Procedure 26(b)(1) provides that a party “may obtain

discovery regarding any non-privileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Rule

26(b)(1) provides for a broad scope of discovery. Consequently, courts often – and

appropriately – liberally apply discovery rules. See, e.g., Clements v. N.Y. Cent.

Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa. 2014) (citing Great W. Life

Assurance Co. v. Levithan, 152 F.R.D. 494, 497 (E.D. Pa. 1994)). Nonetheless, a

“valid claim[] of relevance or privilege” operates to restrict a court’s otherwise broad

discretion under Rule 26(b)(1). See McConnell v. Canadian Pac. Realty Co., 280

F.R.D. 188, 192-93 (M.D. Pa. 2011).




                                           3
      B.     Discussion

      In his motion to compel, Plaintiff seeks an Order compelling Defendants to

provide more complete responses to three (3) of his discovery requests. Plaintiff

first seeks a copy of his professional visitation log. (Doc. No. 24 at 3.) In response,

Defendants state that “since the date the present motion was filed, [they] have

produced the professional visitors log” that Plaintiff seeks. (Doc. No. 26 at 5; Doc.

No. 26-3.) Plaintiff’s motion to compel will, therefore, be denied as moot as to this

discovery request.

      Plaintiff also seeks the “policy statements, protocols, and/or procedures of the

prison only pertaining to its mitigation of Covid-19.” (Doc. No. 24 at 2.) Plaintiff

claims that his complaint is “ground upon the regulations, protocols, and

procedure(s) that were and are being imposed and if they violated the right of the

plaintiff.” (Id. at 3.) As an initial matter, this was not a discovery request included

in either of Plaintiff’s requests for production. (See Doc. Nos. 26-1, 26-2.) Rather,

Plaintiff sought production of all records or notes of staff meetings pertaining to

COVID-19 protocols and procedures. (Doc. No. 26-1 at 5.) In response, Defendants

objected, stating:

      Objection. The answering defendants object to the extent this request:
      1) exceeds the permissible scope of discovery under the Federal Rules
      of Civil Procedure; 2) seeks privileged information pursuant to the
      Attorney-Client Privilege and/or Attorney Work Product Doctrine; 3)
                                          4
      is unduly burdensome and oppressive, or may require the answering
      defendants to conduct an unreasonable investigation; 4) is vague,
      ambiguous, overly broad, irrelevant, and not reasonably calculated to
      lead to the discovery of admissible evidence; 5) is not proportionate to
      the needs of the case; and/or 6) seeks confidential information in the
      context of a request by an inmate to the administrators of a correctional
      facility.

(Id.) The Court agrees with Defendants that Plaintiff’s request is disproportionate.

Plaintiff’s complaint takes issue with the cancellation of visitation during the

COVID-19 pandemic and not LCP’s entire protocol and procedure in response.

Plaintiff’s motion, therefore, will be denied as to this request.

      Finally, Plaintiff seeks a copy of his mental health evaluation. (Doc. No. 24

at 3.) He asserts that he is claiming that his Eighth Amendment rights were violated

because the lack of visitation caused “extreme indignities, severe emotional distress,

pain and suffering.” (Id.) In response, Defendants stated that this request exceeded

the permissible scope of discovery, was “vague, ambiguous, overly broad, irrelevant,

and not reasonably calculated to lead to the discovery of admissible evidence,” and

was “not proportionate to the needs of the case.” (Doc. No. 26-1 at 6.) The Court

agrees with Defendants. Plaintiff’s complaint does not raise any claims regarding

the adequacy of his medical or mental health treatment. Plaintiff’s motion to compel,

therefore, will be denied as to this discovery request.




                                           5
III.   MOTION TO DISMISS

       A.    Legal Standards

             1.     Motion to Dismiss, Federal Rule of Civil Procedure 12(b)(6)

       When ruling on a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and all reasonable inferences

that can be drawn from them, viewed in the light most favorable to the plaintiff. See

In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). The Court’s

inquiry is guided by the standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly and Iqbal,

pleading requirements have shifted to a “more heightened form of pleading.” See

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To prevent dismissal,

all civil complaints must set out “sufficient factual matter” to show that the claim is

facially plausible. Id. The plausibility standard requires more than a mere possibility

that the defendant is liable for the alleged misconduct. As the Supreme Court

instructed in Iqbal, “where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing

Fed. R. Civ. P. 8(a)(2)).




                                           6
      Accordingly, to determine the sufficiency of a complaint under Twombly and

Iqbal, the United States Court of Appeals for the Third Circuit has identified the

following steps a district court must take when determining the sufficiency of a

complaint under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded

factual allegations” contained in the complaint “plausibly give rise to an entitlement

to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(citation and quotation marks omitted).

      In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a

court must consider only the complaint, exhibits attached to the complaint, matters

of public record, as well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d

Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993)).        A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice,

matters of public record, orders, [and] items appearing in the record of the case.’”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d Ed.

                                          7
2004)); see also Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir.

2002) (noting that when considering a motion to dismiss, courts may consider

“documents whose contents are alleged in the complaint and whose authenticity no

party questions, but which are not physically attached to the pleading”).

      In the context of pro se prisoner litigation specifically, the court must be

mindful that a document filed pro se is “to be liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,”

must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond a doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

             2.     Civil Rights Statute, 42 U.S.C. § 1983

      Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. The statute states, in pertinent part:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress.

                                           8
Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United States.

See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)).

      B.     Discussion

              1.    First Amendment Claim

      Plaintiff first alleges that Defendants violated his First Amendment rights by

prohibiting visitation during the COVID-19 pandemic. “[F]reedom of association is

among the rights least compatible with incarceration.” Overton v. Bazzetta, 539 U.S.

126, 131 (2003). The Supreme Court, however, declined to hold or imply that “any

right to intimate association is altogether terminated by incarceration or is always

irrelevant to claims made by prisoners.” Id. “The Court dd not further define the

contours of this right in Overton, turning instead to whether the restrictions on

visitation were rationally related to legitimate penological interests.” Cordero v.

                                           9
Warren, 612 F. App’x 650, 653 (3d Cir. 2015) (citing Overton, 539 U.S. at 132

(citing Turner v. Safley, 482 U.S. 78, 89 (1987))). “Due to the highly contagious

and potentially deadly nature of COVID-19, [Plaintiff] has not alleged sufficient

facts to raise an inference that the visitation restrictions imposed by [Defendants]

. . . were unreasonably related to a legitimate goal of protecting the safety and health

of visiting family members, staff and inmates, including him.” Pape v. Cook, No.

3:20-cv-1324, 2021 WL 2186427, at *6 (D. Conn. May 28, 2021). The Court,

therefore, will grant Defendants’ motion to dismiss with respect to Plaintiff’s First

Amendment claim concerning the denial of visitation.

             2.    Eighth Amendment Claim

      In order to succeed on a claim as to one’s conditions of confinement, a

plaintiff must establish that: “(1) he was incarcerated under conditions imposing a

substantial risk of serious harm, (2) the defendant-official was deliberately

indifferent to that substantial risk to his health and safety, and (3) the defendant-

official’s deliberate indifference caused him harm.” See Bistrian v. Levi, 696 F.3d

352, 367 (3d Cir. 2015), abrogated in party on other grounds by Mack v. Yost, 968

F.3d 311 (3d Cir. 2020).      “[T]he Constitution does not mandate comfortable

prisons.” Rhodes v. Chapman, 452 U.S. 337, 349 (1981). Therefore, conditions of

imprisonment violate the Eighth Amendment only if they, “alone or in combination

                                          10
. . . deprive inmates of the minimal civilized measures of life’s necessities.” See id.

at 347. Such necessities include “adequate food, clothing, shelter, and medical

care.”     See Farmer v. Brennan, 511 U.S. 825, 832 (1994).           Thus, “extreme

deprivations are required to make out a conditions-of-confinement claim.” See

Hudson v. McMillian, 503 U.S. 1, 9 (1992). However, “[s]ome conditions of

confinement may establish an Eighth Amendment violation ‘in combination’ when

each would not do so alone, but only when they have a mutually enforcing effect

that produces the deprivation of a single, identifiable human need such as food,

warmth, or exercise.” Mammana v. Fed. Bureau of Prisons, 934 F.3d 368, 372 (3d

Cir. 2019) (quoting Wilson v. Seiter, 501 U.S. 294, 304 (1991) and Rhodes, 452 U.S.

at 347).

         Plaintiff alleges that the ban on visitation during the COVID-19 pandemic

violates his Eighth Amendment rights because it causes extreme emotional distress

and mental anguish. (Doc. No. 1 at 4.) Plaintiff avers that he requested and received

a mental health evaluation in December 2020. (Id. at 3.) In Overton, the Supreme

Court concluded that a two (2)-year ban on visitation privileges for inmates with two

(2) substance abuse violations did not violate the Eighth Amendment. 539 U.S. at

136-37. The Court recognized that the restriction did not “create inhumane prison

conditions, deprive inmates of basic necessities, or fail to protect their health or

                                          11
safety.” Id. at 137. Moreover, it did not involve “the infliction of pain or injury, or

deliberate indifference to the risk that it might occur.” Id. The Court recognized

that visitation restrictions “undoubtedly make the prisoner’s confinement more

difficult to bear.” Id. at 136. The Court also noted that “[i]f the withdrawal of all

visitation privileges were permanent or for a much longer period, or if it were applied

in an arbitrary manner to a particular inmate, the case would present different

considerations.” Id. at 137.

      Like the regulation at issue in Overton, this Court agrees that the temporary

ban on visitation imposed by LCP in response to the COVID-19 pandemic does not

violate Plaintiff’s Eighth Amendment rights. The Court recognizes that the inability

to have visitors has undoubtedly affected Plaintiff’s mental health and has made his

confinement “more difficult to bear.” Id. at 136. The visitation restrictions,

however, are applicable to all inmates and are not permanent. Moreover, the

restriction does not involve Defendants’ deliberate indifference to the risk of any

pain or injury that might occur. The Court, therefore, will grant Defendants’ motion

to dismiss with respect to his Eighth Amendment claim.

              3.    Fourteenth Amendment Claim

      Finally, Plaintiff maintains that Defendants violated his Fourteenth

Amendment substantive due process rights by making him participate in a non-

                                          12
contact visit with his attorney using the phones in the visitation room that are

monitored and recorded. (Doc. No. 1 at 4.) “Courts within this Circuit have

recognized that prisoners have a right to confidential communication with their

attorney.” Talley v. Varner, No. 3:17-cv-965, 2018 WL 7890011, at *5 (M.D. Pa.

Dec. 10, 2018) (collecting cases), Report and Recommendation adopted, 2019 WL

1405403 (M.D. Pa. Mar. 28, 2019), aff’d, 786 F. App’x 326 (3d Cir. 2019). This

right focuses on the “conditions under which the inmate[] [was] permitted to meet

with [his] attorney[].” Telepo v. Martin, No. 3L08-cv-2132, 2019 WL 2476498, at

*7 (M.D. Pa. Aug. 12, 2009, aff’d, 359 F. App’x 278 (3d Cir. 2009).

      In his complaint, Plaintiff alleges that on November 23, 2020, he met with his

attorney “in the form of a non-contact visit via the visitation phone system.” (Doc.

No. 1 ¶ 11.) Plaintiff “objected to this[,] citing violations of attorney to client

privileges.” (Id.) He suggests that Defendants made him “participate in visitation

with his attorney over phones in the visitation room that are being monitored and

recorded.” (Id. ¶ 21.) Plaintiff filed a grievance, and Defendant Barnes responded

that attorney/client contact had not been restricted and that “[p]hone recordings in

the visitation booths have been turned off.” (Id. at 7.)

      As noted supra, when considering the plausibility of a claim for purposes of

a motion to dismiss, this Court must accept the plaintiff’s factual allegations as true

                                          13
and draw all reasonable inferences in his favor. Vorchheimer v. Phila. Owners

Ass’n, 903 F.3d 100, 105 (3d Cir. 2018). The Court considers both Plaintiff’s

allegations and any exhibits attached to his complaint. Id. “And if [Plaintiff’s] own

exhibits contradict [his] allegations in the complaint, the exhibits control.” Id. at

112. Plaintiff’s own exhibit contradicts his allegations, as the exhibit sets forth that

attorney/client non-contact visits were not monitored in any way. Plaintiff’s exhibit,

therefore, controls. Given that the exhibit indicates that no recording and monitoring

of Plaintiff’s non-contact visit with his attorney occurred, the Court must conclude

that Plaintiff has failed to state a plausible claim regarding violations of his right to

confidential communications with his attorney. The Court, therefore, will grant

Defendants’ motion to dismiss with respect to this claim.

             4.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,

371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may

deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

                                           14
the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002). Based on the foregoing discussion, the Court

concludes that it would be futile to grant Plaintiff leave to file an amended complaint.

IV.   CONCLUSION

      For the foregoing reasons, the Court will grant Defendants’ motion to dismiss

(Doc. No. 20) and deny Plaintiff’s motion to compel (Doc. No. 24). Plaintiff will

not be permitted to file an amended complaint in this matter. An appropriate Order

follows.

                                               s/ Sylvia H. Rambo
                                               United States District Judge

Date: June 3, 2021




                                          15
